Plaintiff sued in a Justice’s Court for a balance claimed to be due for services rendered as a dentist. Defendant denied liability and counterclaimed for moneys paid on account of such services in ignorance of the fact that plaintiff was not registered in the county clerk’s office of Suffolk county, N. Y., where plaintiff lived, had his office, practiced as a dentist, and where said services were performed. The justice dismissed both the complaint and the counterclaim. On appeal by the plaintiff, the County Court, on the record of the trial in the Justice’s Court, reversed the judgment of that court and gave plaintiff a judgment against defendant for the amount of his claim, interest and costs. The judgment of the County Court of Suffolk county is reversed on the law, without costs, and the complaint is dismissed, without costs. Section 1309 of the Education Law requires every person practicing dentistry in this State to register in the office of the clerk of the county “ where his place of business is located;” failure to so register is a misdemeanor. Plaintiff, having failed to comply with that law, cannot recover for the services in question. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.